POPE, Justice.
The trial court temporarily enjoined Adolfo and Amoldo Garcia from closing a road which leads to Francisco Villarreal’s ranch. The Garcias, appellants, argue that the trial court erred in applying the law to the undisputed facts. We find the facts are disputed, and that the trial court effectively maintained the status quo.
The Villarreal ranch is known in this record as Share Six. The Garcias claim Share Seven, which is directly to the east of Share Six. Fidela Garcia Galindo, one of the appellees, claims title to Share Seven, but we do not consider that issue important in this interlocutory matter. Villarreal claimed that Share Six is entirely surrounded by lands owned by other persons. He testified that a well-defined road runs through the ranch north of his tract and that it turns south through Share Seven. Villarreal claimed that the only approach to Share Six is by way of a road which turns back west to his ranch. In May, 1959, the Garcias erected a fence between Share Six and Share Seven across the road and left no gate. Appellants, by way of answer, claim that all of the properties involved in this suit were a part of a partition decree entered in 1938, and that a partition map, which was a part of that decree, did not show the road which Villarreal claims. Villarreal bought Share Six in 1953, but used it before that date.
There is testimony which bears out Villarreal’s contention that his ranch is landlocked and also that the road which he claims leads into his ranch has existed since as early as 1915.1 Villarreal testified that he had been using the road for eleven years. The court properly maintained the status quo pending a trial on the merits. Houston Belt & Terminal Ry. Co. v. Texas & N. O. R. Co., 155 Tex. 407, 289 S.W.2d 217; James v. E. Weinstein & Sons, Tex. Com.App., 12 S.W.2d 959.
The judgment is affirmed.

. “Q. * * ⅜ Are there any other roads out there into Share Six, except the one that you have mentioned? A. No.



“Q. How long have they (the roads) been there? A. Oh, that I know, that I remember, anyhow, it is between about fifteen, 1915, anyhow.
“ * * * * *
“Q. So that your land is completely surrounded— A. Surrounded.
“Q. By land owned by other people? A. Yes, sir. The only road you have from that ranch from the Headquarters Ranch, Javalin Ranch, is to go to Fal-furrias and go to the Valley.
“Q. You can’t get in and out of your Share Six — ■ A. Except by that road.



“Q. When did they build that fence? A. That was in May.
“Q. In May. Now, did they leave a gate in there? A. They started to build that in May.
“Q. Did they leave a gate in that fence? A. No, they didn’t leave a gate.
“Q. Cut you off completely? A. They cut me off.



“Q. You have no way to get in and out of your land at all? A. No, sir.”